Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant left his employment as an attorney for a law firm due to conflicts with his supervisor. The Board denied his ap*755plication for unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Claimant challenges this determination, arguing that the Board failed to comply with certain procedural requirements and that its decision is not supported by substantial evidence. Upon our review of the record, we find that the Board adequately complied with the procedural requirements set forth in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). We further find, based on claimant’s testimony and that of his supervisor, that substantial evidence supports the Board’s finding that claimant voluntarily left his employment without good cause.
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.